
	
		II
		111th CONGRESS
		1st Session
		S. 1098
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish EnergySmart transport corridors to promote
		  the planning and development of measures that will increase the energy
		  efficiency of the Interstate System and reduce the emission of greenhouse gases
		  and other environmental pollutants, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the EnergySmart Transport Corridors
			 Act of 2009.
		2.EnergySmart
			 Transport Corridors program
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Interstate
			 SystemThe term Interstate System has the meaning
			 given the term in section 101(a) of title 23, United States Code.
				(3)ProgramThe
			 term Program means the EnergySmart Transport Corridor program
			 established under subsection (b).
				(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				(b)EstablishmentNot
			 later than 120 days after the date of enactment of this Act, the Secretary, in
			 consultation with the Administrator, shall establish an EnergySmart Transport
			 Corridor program in accordance with this section.
			(c)RequirementsIn
			 carrying out the Program, the Secretary shall coordinate the planning and
			 deployment of measures that will increase the energy efficiency of the
			 Interstate System and reduce the emission of greenhouse gases and other
			 environmental pollutants, including by—
				(1)increasing the
			 availability and standardization of anti-idling equipment;
				(2)increasing the
			 availability of alternative, low-carbon transportation fuels;
				(3)coordinating and
			 adjusting vehicle weight limits for both existing and future highways on the
			 Interstate System;
				(4)coordinating and
			 expanding intermodal shipment capabilities;
				(5)coordinating and
			 adjusting time of service restrictions; and
				(6)planning and
			 identifying future construction within the Interstate System.
				(d)Designation of
			 corridors
				(1)In
			 generalThe Secretary, in consultation with the Administrator and
			 with the concurrence of the Governors of the States in which EnergySmart
			 transport corridors are to be located, and in consultation with the appropriate
			 advisory committees established under paragraph (3), shall designate
			 EnergySmart transport corridors in accordance with the requirements described
			 in subsection (c).
				(2)Intermodal
			 facilities and other surface transportation modesIn designating
			 EnergySmart transport corridors, the Secretary may include—
					(A)intermodal
			 passenger and freight transfer facilities, particularly those that use measures
			 to significantly increase the energy efficiency of the Interstate System and
			 reduce greenhouse gas emissions and other environmental pollutants; and
					(B)other surface
			 transportation modes.
					(3)Advisory
			 committees
					(A)In
			 generalThe Secretary, in consultation with the Governors of the
			 States in which EnergySmart transport corridors are to be located, may
			 establish advisory committees to assist in the designation of individual
			 EnergySmart transport corridors.
					(B)MembershipThe
			 advisory committees established under this paragraph shall include
			 representatives of interests affected by the designation of EnergySmart
			 transport corridors, including—
						(i)freight and
			 trucking companies;
						(ii)vehicle and
			 vehicle equipment manufacturers and retailers;
						(iii)independent
			 owners and operators;
						(iv)conventional and
			 alternative fuel providers; and
						(v)local
			 transportation, planning, and energy agencies.
						(e)PriorityIn
			 allocating funds for Federal highway programs, the Secretary shall give special
			 consideration and priority to projects and programs that enable deployment and
			 operation of EnergySmart transport corridors.
			(f)GrantsIn
			 carrying out the Program, the Secretary may provide grants to States to assist
			 in the planning, designation, development, and maintenance of EnergySmart
			 transport corridors.
			(g)Annual
			 reportEach fiscal year, the Secretary shall submit to the
			 appropriate committees of Congress a report describing activities carried out
			 under the Program during the preceding fiscal year.
			(h)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $25,000,000 for each of fiscal years 2010
			 through 2015.
			3.Reduction of
			 engine idlingSection
			 756(b)(4)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16104(b)(4)(B)) is
			 amended by striking for fiscal year 2008 each place it appears
			 in clauses (i) and (ii) and inserting for each of fiscal years 2008
			 through 2015.
		
